Citation Nr: 0328743	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  96-46 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right mandible.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960.

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The RO denied entitlement to increased evaluations for 
residuals of a fracture of the right mandible and lumbosacral 
strain.

In March 1998 the Board of Veterans' Appeals (Board) remanded 
the claim to the RO for further development and adjudicative 
action.

In February 2003 the RO granted entitlement to an increased 
evaluation of 40 percent for lumbosacral strain, and affirmed 
the prior denial of entitlement to an increased evaluation 
for residuals of a fracture of the right mandible.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

The veteran was last examined by VA in March and May 1999 to 
ascertain the current nature and extent of severity of his 
service-connected lumbosacral strain and residuals of a 
fracture of the right mandible.  However, only the March 1999 
VA examination report shows that the claims file was made 
available for review in conjunction with the examination.  
The three examinations conducted in May 1999 do not give any 
indication as to whether the claims file was made available 
for review in conjunction with the examinations.  Moreover, 
the clinical evidence reported on these examinations is very 
much out of date.

The fact that the May 1999 VA examinations were conducted 
without access to the appellant's claims file renders the 
subject examinations inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

Also, the Board notes that the RO has not had the opportunity 
to notify the veteran of nor apply the September 2003 revised 
criteria for rating intervertebral disc syndrome which may be 
applied to the veteran's service-connected low back 
disability if only on an analogous basis.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for lumbosacral strain and 
right mandible fracture residuals.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
oral examination of the veteran by an 
oral surgeon/dentist and a special 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of residuals of a 
fracture of the right mandible and 
lumbosacral strain.
The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

(a) Does the service-connected disability 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the service-connected disability 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.
(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected disability.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  
In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.
7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to increased evaluations for 
lumbosacral strain and right mandible 
fracture residuals.  In so doing, the VBA 
AMC should document its consideration of 
the applicability of 38 C.F.R. 
§§  3.321(b)(1), 4.40, 4.45, 4.59, and 
the revised criteria for rating 
intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for increased evaluations, and may result in their 
denial.  38 C.F.R. § 3.655 (2002; Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAFC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


